Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-20 are considered allowable over the prior art, as the prior art does not explicitly teach a method of scoring a digital media object using an automated music composition and generation system being supplied with musical experience descriptors to characterize one or more pieces of digital music to be automatically composed and generated by said automated music composition and generation system, for use m musically scoring said digital media object, said method comprising the steps of:
(a)    selecting a digital media object to be scored with one or more pieces of digital music automatically generated by said automated music composition and generation system having a system user interface operably connected to an automated music composition and generation engine;
(b)    providing said digital media object to said system user interface;
(c)    using said system user interface to select one or more musical experience descriptors and then apply the musical experience descriptors to said digital media object so as to indicate what, when and how particular musical events should occur in said one or more pieces of digital music to be automatically composed and generated by said automated music composition and generation system, for use in musically scoring said digital media object;
wherein said particular musical events are selected from the group consisting of music start, music stop, descriptor change, style change, volume change, structural change, and instrumentation change;

(e)    initiating said automated music composition and generation engine to automatically compose and generate said one or more pieces of digital music for use in scoring said digital media object with said one or more pieces of digital music, wherein each composed and generated piece of digital music contains a set of musical notes arranged and performed in said piece of digital music, and having characteristics expressed throughout said piece of digital music and represented by said selected and applied musical experience descriptors.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837